DETAILED ACTION
Response to Amendment
	In response to amendment filed on 4/12/2021, claims 56- 71 are pending for examinations, claims 1- 55 were previously cancelled.
Response to Arguments
Applicant's arguments filed in remarks on 4/12/2021 have been fully considered but they are not persuasive. 
On page 9, second paragraph of the remarks, applicant argues, “As an initial matter, Koc was filed on March 18, 2013, which is after the present application’s priority date, August 6, 2012. Although Koc claims priority to an earlier provisional application filed on March 16, 2012, the Office has not shown if Koc is indeed entitled to the filing date of the provisional application. Therefore, a prima facie case has not been established.”
Examiner disagrees and respectfully submits that provisional application (#61612188) page 86- 88 (see specifically page 86 last ten lines and page 88 first twenty lines) teaches about the details which are printed on the US Pub. No. 2013/0242832’s [0022, 0024, 0028].
On page 10 of remarks, applicant argues, “…In other words, Koc’s UE provides the UE assistance information based on the operations of UE itself, such as the UE’s request to enter the idle mode or the UE’s random access process.”; see first five lines.
Examiner disagrees and respectfully submits that the applicant's arguments related to secondary reference Koc are intended use, which may be render some of the claim limitation, see MPEP 2106 and 2111.04. Never the less, the primary reference radio access network node offering the plural parameter configurations in a radio resource control (RRC) Connection Reconfiguration message..; further refer to [0093].. an example of suggesting parameter values…. for example, a UE aiming to improve battery life-time could request the network to configure long sleep-intervals interrupted by only short OnDurations. In addition, some UEs may want to have a long continuous active time by having a long drx-InactivityTimer (this way second information includes long DRX preference).… (here offering a choice from network node can be a first information and selection of that offering done by wireless terminal can be a second information; see Fig. 4A for example #70 having first information and #72(4) having second information (i.e. this way mobile device determines whether it provides the second information based on the first information ; further refer to [0116])); further refer to [0105] indicating that wireless terminal is being requested by the network node in offering signal #70 (having first information) for providing to network node a 72(4) (having second information). But Per is silent regarding information includes information related to a release of an RRC connection; however Koc teaches in [0022] about Examples of user equipment assistance include enabling the eNB to customize the discontinuous reception (DRX) mechanism on a per-user equipment basis based on the user example is allowing user equipment assisted connection release indications to the network; further see [0028]… If the user equipment sees a minimum probability of having traffic for some amount of time, it can provide user equipment assistance to the eNB to release the radio bearer and allow it to move to idle state in order to save battery power; further refer to [0024] about user equipment (UE) requesting the longest possible DRX cycle length; further see Fig. 8 and [0061] Once the uplink grant is received, in msg2 from the eNB, as part of the MSG3, the user equipment assistance information itself can be sent from the user equipment to the eNB.
On page 10, second paragraph of remarks, applicant argues, “Koc fails to disclose the claimed “determining, based on the first information, whether the mobile device provides the second information” and “transmitting, to the first apparatus, the second information in a case where the mobile device determines to provide the second information,” as recited in claim 56.”
Examiner disagrees and respectfully submits that the applicant's arguments related to secondary reference Koc are intended use, which may be render some of the claim limitation, see MPEP 2106 and 2111.04. Never the less, the primary reference Per already discussed about based on the first information, the second information is provided by mobile device; see  [0092] and Figs. 1- 6 in context with [0015].. the network node 34 offers a choice, and the wireless terminal 30 makes a selection or choice of a preferred parameter configuration (e.g., performs acts 1B-2 and 1D-2) in the area or context of DRX (discontinuous reception)…; see [0094]; refer to [0015].. radio access network node offering the plural parameter configurations in a radio resource control (RRC) Connection Reconfiguration message..; further refer to [0093].. an example of suggesting parameter values…. for example, a UE aiming to improve battery life-time could request the network to configure long sleep-intervals interrupted by only short OnDurations. In addition, some UEs may want to have a long continuous active time by having a long drx-InactivityTimer (this way second information includes long DRX preference).… (here offering a choice from network node can be a first information and selection of that offering done by wireless terminal can be a second information; see Fig. 4A for example #70 having first information and #72(4) having second information (i.e. this way mobile device determines whether it provides the second information based on the first information ; further refer to [0116])); further refer to [0105] indicating that wireless terminal is being requested by the network node in offering signal #70 (having first information) for providing to network node a 72(4) (having second information). But Per is silent regarding information includes information related to a release of an RRC connection; however Koc teaches in [0022] about Examples of user equipment assistance include enabling the eNB to customize the discontinuous reception (DRX) mechanism on a per-user equipment basis based on the user equipment power constraints and quality of experience requirements of applications running on the user equipment. Yet another example is allowing user equipment assisted connection release indications to the network; further see [0028]… If the user equipment sees a minimum probability of having traffic for some amount of time, it can provide user equipment assistance to the eNB to release the radio bearer and allow Node B (first apparatus) for providing uplink power control in a communication system, the Node B comprising: a processor that measures at least one system performance metric and sends and receives an indicator for the at least one system performance metric measurement via a network backhaul between neighboring Node Bs (second apparatus), the processor configures an adaptive power control parameter based on the at least one system performance metric measured by the Node B and system performance metrics measured by at the least one other neighboring Node B, and uses the adaptive power control parameter to update an uplink transmit power level for at least one user equipment served by the Node B
On page 11, last paragraph, applicant argues, “As noted above, Koc’s UE assistance information, such as the UE’s request to enter the idle mode or the MSG3 of the UE’s random access process, is transmitted based on the operations of the UE itself but not determined based on the eNB’s request. The Office’s proposed combination of Koc’s UE assistance information and Per’s mechanism cannot teach or suggest the claimed “receiving, from the first apparatus,. . . first information, wherein the first information is a request by the first apparatus for the mobile device to provide second information,” “determining, based on the first information, whether the mobile device 
Examiner disagrees and respectfully submits that the applicant's arguments related to secondary reference Koc are intended use, which may be render some of the claim limitation, see MPEP 2106 and 2111.04. Never the less, the primary reference Per already discussed about based on the first information, the second information is provided by mobile device; see  [0092] and Figs. 1- 6 in context with [0015].. the network node 34 offers a choice, and the wireless terminal 30 makes a selection or choice of a preferred parameter configuration (e.g., performs acts 1B-2 and 1D-2) in the area or context of DRX (discontinuous reception)…; see [0094]; refer to [0015].. radio access network node offering the plural parameter configurations in a radio resource control (RRC) Connection Reconfiguration message..; further refer to [0093].. an example of suggesting parameter values…. for example, a UE aiming to improve battery life-time could request the network to configure long sleep-intervals interrupted by only short OnDurations. In addition, some UEs may want to have a long continuous active time by having a long drx-InactivityTimer (this way second information includes long DRX preference).… (here offering a choice from network node can be a first information and selection of that offering done by wireless terminal can be a second information; see Fig. 4A for example #70 having first information and #72(4) having second information (i.e. this way mobile device determines whether it provides the second information based on the first information ; further refer to [0116])); further refer to [0105] indicating that wireless terminal is being requested by 
On page 12, second paragraph, in response to applicant argues related to Koc-Per combination, one of ordinary skill in the art would not consider combining Koc’s UE assistance information with Per’s mechanism because Koc discloses transmitting the UE assistance information in a UE procedure different from Per’s mechanism (For example, as noted above, Koc’s UE assistance information is transmitted in the MSG3 of the UE’s random access process. Koc’s random access process cannot be combined with Per’s mechanism at least because the random access process in Koc is used to acquire uplink synchronization. One of ordinary skill in the art would not consider that . 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 56- 71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willars et al. (US Pub. No. 2012/0263051 A1), hereafter Per in view of Koc et al. (US Pub. No. 2013/0242832 A1) and in further view of Xiao et al. (US Pub. No. 2008/0188260 A1).

	Regarding claim 56, Per teaches a method performed by a mobile device which communicates with a first apparatus (see [0092] network node can be a first apparatus and wireless terminal can be a mobile device), the method comprising:
	Receiving, from the first apparatus, a radio resource control (RRC) message which is configured to include first information, wherein the first information is a request by the first apparatus for the mobile device to provide second information, and wherein and information related to a release of an RRC connection; determining, based on the first information, whether the mobile device provides the second information (see [0092] and Figs. 1- 6 in context with [0015].. the network node 34 offers a choice, and the wireless terminal 30 makes a selection or choice of a preferred parameter configuration (e.g., performs acts 1B-2 and 1D-2) in the area or context of DRX (discontinuous reception)…; see [0094]; refer to [0015].. radio access network node offering the plural parameter configurations in a radio resource control (RRC) Connection Reconfiguration message..; further refer to [0093].. an example of suggesting parameter values…. for example, a UE aiming to improve battery life-time could request the network to configure long sleep-intervals interrupted by only short OnDurations. In addition, some UEs may want to have a long continuous active time by having a long drx-InactivityTimer (this way second information includes long DRX preference).… (here offering a choice from network node can be a first information and selection of that offering done by wireless terminal can be a second information; see Fig. 4A for example #70 having first information and #72(4) having second information (i.e. this way mobile device determines whether it provides the second information based on the first information ; further refer to [0116])); further refer to [0105] indicating that wireless terminal is being requested by the network node in offering signal #70 (having first information) for providing to network node a 72(4) (having second information));
	Transmitting, to the first apparatus, the second information in a case where the mobile device determines to provide the second information (already discussed above; see Fig. 4A #72(4)).
	But Per is silent regarding information includes information related to a release of an RRC connection and the second information is transmitted to a second apparatus by the first apparatus.
	However Koc teaches in [0022] about Examples of user equipment assistance include enabling the eNB to customize the discontinuous reception (DRX) mechanism on a per-user equipment basis based on the user equipment power constraints and quality of experience requirements of applications running on the user equipment. Yet another example is allowing user equipment assisted connection release indications to the network; further see [0028]… If the user equipment sees a minimum probability of having traffic for some amount of time, it can provide user equipment assistance to the eNB to release the radio bearer and allow it to move to idle state in order to save battery power; further refer to [0024] about user equipment (UE) requesting the longest possible DRX cycle length.
	It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Koc with the teachings of Per to make system more effective. Having a mechanism wherein the information includes information related to a release of an RRC connection; greater way resources can be utilized/managed to carry out the power usage optimized steps in the communication system.
Node B (first apparatus) for providing uplink power control in a communication system, the Node B comprising: a processor that measures at least one system performance metric and sends and receives an indicator for the at least one system performance metric measurement via a network backhaul between neighboring Node Bs (second apparatus), the processor configures an adaptive power control parameter based on the at least one system performance metric measured by the Node B and system performance metrics measured by at the least one other neighboring Node B, and uses the adaptive power control parameter to update an uplink transmit power level for at least one user equipment served by the Node B; further see . It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Xiao with the teachings of Per in view of Koc, by having a mechanism wherein the second information is transmitted to a second apparatus by the first apparatus, greater overall control for power management can be carried out.

	Regarding claim 57, Per in view of Koc and Xiao teaches as per claim 56, Per state about retaining the second information in a case where the mobile device determines not to provide the second information; already stated above see [0116]… the network provides plural configuration options and, in response, the an autonomous parameter selector 83 wireless terminal 30 selects one of the plural configuration options and applies the parameters of the selected option (the preferred parameter configuration) without telling or asking the network….

	Regarding claim 58, Per teaches a method performed by a first apparatus, the method comprising (see [0092] network node can be a first apparatus and wireless terminal can be a mobile device), the method comprising:
	transmitting a radio resource control (RRC) message to a mobile device the RRC message being configured to include first information, wherein the first information is a request by the first apparatus for the mobile device to provide second information, and wherein the second information includes information indicating whether the mobile device prefers a long Discontinous Reception (DRX) cycle and information related to a release of an RRC connection (see [0092] and Figs. 1- 6 in context with [0015].. the network node 34 offers a choice, and the wireless terminal 30 makes a selection or choice of a preferred parameter configuration (e.g., performs acts 1B-2 and 1D-2) in the area or context of DRX (discontinuous reception)…; see [0094]; refer to [0015].. radio access network node offering the plural parameter configurations in a radio resource control (RRC) Connection Reconfiguration message..; further refer to [0093].. an example of suggesting parameter values…. for example, a UE aiming to improve battery life-time could request the network to configure long sleep-intervals interrupted by only short OnDurations. In addition, some UEs may want to have a long continuous active time by having a long drx-InactivityTimer (this way second information includes long DRX preference).… (here offering a choice from network node can be a first information and selection of that offering done by wireless terminal can be a second information; see Fig. 4A for example #70 having first information and #72(4) having second information (i.e. this way mobile )); further refer to [0105] indicating that wireless terminal is being requested by the network node in offering signal #70 (having first information) for providing to network node a 72(4) (having second information));
	receiving after transmitting the RRC message, the second information; and transmitting the second information to a second apparatus, wherein the mobile device is configured to determine, based on the first information, whether the mobile device provides the second information, and transmits the second information to the first apparatus in a case the mobile device determines to provide the second information (already discussed above; further see Fig. 4A #72(4)).
	But Per is silent regarding information includes information related to a release of an RRC connection and transmitting the second information to a second apparatus.
	However Koc teaches in [0022] about Examples of user equipment assistance include enabling the eNB to customize the discontinuous reception (DRX) mechanism on a per-user equipment basis based on the user equipment power constraints and quality of experience requirements of applications running on the user equipment. Yet another example is allowing user equipment assisted connection release indications to the network; further see [0028]… If the user equipment sees a minimum probability of having traffic for some amount of time, it can provide user equipment assistance to the eNB to release the radio bearer and allow it to move to idle state in order to save battery power; further refer to [0024] about user equipment (UE) requesting the longest possible DRX cycle length.

	But Per is silent regarding about the second information is transmitted to a second apparatus by the first apparatus; however Xiao teaches in claim 14 that a Node B (first apparatus) for providing uplink power control in a communication system, the Node B comprising: a processor that measures at least one system performance metric and sends and receives an indicator for the at least one system performance metric measurement via a network backhaul between neighboring Node Bs (second apparatus), the processor configures an adaptive power control parameter based on the at least one system performance metric measured by the Node B and system performance metrics measured by at the least one other neighboring Node B, and uses the adaptive power control parameter to update an uplink transmit power level for at least one user equipment served by the Node B; further see . It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Xiao with the teachings of Per in view of Koc, by having a mechanism wherein about the second information is transmitted to a second apparatus by the first apparatus, greater overall control for power management can be carried out.

claim 59, Per in view of Koc and Xiao teaches as per claim 58, Per state about wherein the mobile device is configured to retain the second information in a case where the mobile device determines not to provide the second information; already stated above see [0116]… the network provides plural configuration options and, in response, the an autonomous parameter selector 83 wireless terminal 30 selects one of the plural configuration options and applies the parameters of the selected option (the preferred parameter configuration) without telling or asking the network….

	Regarding claim 60, Per teaches a mobile device comprising: a memory storing instructions; and a processor configured to execute the instructions to (see [0092] network node can be a first apparatus and wireless terminal can be a mobile device):
	Receive, from the first apparatus, a radio resource control (RRC) message which is configured to include first information, wherein the first information is a request by the first apparatus for the mobile device to provide second information, and wherein the second information includes information indicating whether the mobile device prefers a long Discontinous Reception (DRX) cycle and information related to a release of an RRC connection; determine, based on the first information, whether the mobile device provides the second information (see [0092] and Figs. 1- 6 in context with [0015].. the network node 34 offers a choice, and the wireless terminal 30 makes a selection or choice of a preferred parameter configuration (e.g., performs acts 1B-2 and 1D-2) in the area or context of DRX (discontinuous reception)…; see [0094]; refer to [0015].. radio access network node offering the plural parameter configurations in a radio resource control (RRC) Connection Reconfiguration message..; further refer to [0093].. an example of suggesting parameter values…. for example, a UE aiming to improve battery life-time could request the network to configure long sleep-intervals interrupted by only short OnDurations. In addition, some UEs may want to have a long continuous active time by having a long drx-InactivityTimer (this way second information includes long DRX preference).… (here offering a choice from network node can be a first information and selection of that offering done by wireless terminal can be a second information; see Fig. 4A for example #70 having first information and #72(4) having second information (i.e. this way mobile device determines whether it provides the second information based on the first information ; further refer to [0116])); further refer to [0105] indicating that wireless terminal is being requested by the network node in offering signal #70 (having first information) for providing to network node a 72(4) (having second information));
	Transmit, to the first apparatus, the second information in a case where the mobile device determines to provide the second information (already discussed above; see Fig. 4A #72(4)).
	But Per is silent regarding information includes information related to a release of an RRC connection and the second information is transmitted to a second apparatus by the first apparatus.
	However Koc teaches in [0022] about Examples of user equipment assistance include enabling the eNB to customize the discontinuous reception (DRX) mechanism on a per-user equipment basis based on the user equipment power example is allowing user equipment assisted connection release indications to the network; further see [0028]… If the user equipment sees a minimum probability of having traffic for some amount of time, it can provide user equipment assistance to the eNB to release the radio bearer and allow it to move to idle state in order to save battery power; further refer to [0024] about user equipment (UE) requesting the longest possible DRX cycle length.
	It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Koc with the teachings of Per to make system more effective. Having a mechanism wherein the information includes information related to a release of an RRC connection; greater way resources can be utilized/managed to carry out the power usage optimized steps in the communication system.
	But Per is silent regarding the second information is transmitted to a second apparatus by the first apparatus; however Xiao teaches in claim 14 that a Node B (first apparatus) for providing uplink power control in a communication system, the Node B comprising: a processor that measures at least one system performance metric and sends and receives an indicator for the at least one system performance metric measurement via a network backhaul between neighboring Node Bs (second apparatus), the processor configures an adaptive power control parameter based on the at least one system performance metric measured by the Node B and system performance metrics measured by at the least one other neighboring Node B, and uses the adaptive power control parameter to update an uplink transmit power level for at least one user equipment served by the Node B; further see . It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Xiao with the teachings of Per in view of Koc, by having a mechanism wherein the second information is transmitted to a second apparatus by the first apparatus, greater overall control for power management can be carried out.

	Regarding claim 61, Per in view of Koc and Xiao teaches as per claim 60, Per state about further comprising: retaining the second information in a case where the mobile device determines not to provide the second information; already stated above see [0116]… the network provides plural configuration options and, in response, the an autonomous parameter selector 83 wireless terminal 30 selects one of the plural configuration options and applies the parameters of the selected option (the preferred parameter configuration) without telling or asking the network….

	Regarding claim 62, Per teaches a first apparatus comprises: a memory storing instructions; and a processor configured to execute the instructions to (see [0092] network node can be a first apparatus and wireless terminal can be a mobile device):
	transmit a radio resource control (RRC) message to a mobile device the RRC message being configured to include first information, wherein the first information is a request by the first apparatus for the mobile device to provide second information, and wherein the second information includes information indicating whether the mobile device prefers a long Discontinous Reception (DRX) cycle and information related to a release of an RRC connection (see [0092] and Figs. 1- 6 in context with [0015].. the network node 34 offers a choice, and the wireless terminal 30 makes a selection or choice of a preferred parameter configuration (e.g., performs acts 1B-2 and 1D-2) in the area or context of DRX (discontinuous reception)…; see [0094]; refer to [0015].. radio access network node offering the plural parameter configurations in a radio resource control (RRC) Connection Reconfiguration message..; further refer to [0093].. an example of suggesting parameter values…. for example, a UE aiming to improve battery life-time could request the network to configure long sleep-intervals interrupted by only short OnDurations. In addition, some UEs may want to have a long continuous active time by having a long drx-InactivityTimer (this way second information includes long DRX preference).… (here offering a choice from network node can be a first information and selection of that offering done by wireless terminal can be a second information; see Fig. 4A for example #70 having first information and #72(4) having second information (i.e. this way mobile device determines whether it provides the second information based on the first information ; further refer to [0116])); further refer to [0105] indicating that wireless terminal is being requested by the network node in offering signal #70 (having first information) for providing to network node a 72(4) (having second information));
	receive after transmitting the RRC message, the second information; and transmit the second information to a second apparatus, wherein the mobile device is configured to determine, based on the first information, whether the mobile device provides the second information, and transmits the second information to the first (already discussed above; further see Fig. 4A #72(4)).
	But Per is silent regarding information includes information related to a release of an RRC connection and transmitting the second information to a second apparatus.
	However Koc teaches in [0022] about Examples of user equipment assistance include enabling the eNB to customize the discontinuous reception (DRX) mechanism on a per-user equipment basis based on the user equipment power constraints and quality of experience requirements of applications running on the user equipment. Yet another example is allowing user equipment assisted connection release indications to the network; further see [0028]… If the user equipment sees a minimum probability of having traffic for some amount of time, it can provide user equipment assistance to the eNB to release the radio bearer and allow it to move to idle state in order to save battery power; further refer to [0024] about user equipment (UE) requesting the longest possible DRX cycle length.
	It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Koc with the teachings of Per to make system more effective. Having a mechanism wherein the information includes information related to a release of an RRC connection; greater way resources can be utilized/managed to carry out the power usage optimized steps in the communication system.
	But Per is silent regarding about the second information is transmitted to a second apparatus by the first apparatus; however Xiao teaches in claim 14 that a Node B (first apparatus) for providing uplink power control in a communication system, sends and receives an indicator for the at least one system performance metric measurement via a network backhaul between neighboring Node Bs (second apparatus), the processor configures an adaptive power control parameter based on the at least one system performance metric measured by the Node B and system performance metrics measured by at the least one other neighboring Node B, and uses the adaptive power control parameter to update an uplink transmit power level for at least one user equipment served by the Node B; further see . It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Xiao with the teachings of Per in view of Koc, by having a mechanism wherein about the second information is transmitted to a second apparatus by the first apparatus, greater overall control for power management can be carried out.

	Regarding claim 63, Per in view of Koc and Xiao teaches as per claim 62, Per state about wherein the mobile device is configured to retain the second information in a case where the mobile device determines not to provide the second information; already stated above see [0116]… the network provides plural configuration options and, in response, the an autonomous parameter selector 83 wireless terminal 30 selects one of the plural configuration options and applies the parameters of the selected option (the preferred parameter configuration) without telling or asking the network….

claim 64, Per in view of Koc and Xiao teaches as per claim 56, wherein the wherein the first apparatus is a first base station, and wherein the second apparatus is a second base station; and wherein the first apparatus and the second apparatus are included in a radio access network; Xiao already described above; see claim 14.

	Regarding claim 65, Per in view of Koc and Xiao teaches as per claim 56, wherein the first apparatus and the second apparatus are included in a radio access network; Xiao already described above; see claim 14.

	Regarding claim 66, Per in view of Koc and Xiao teaches as per claim 58, wherein the wherein the first apparatus is a first base station, and wherein the second apparatus is a second base station; and wherein the first apparatus and the second apparatus are included in a radio access network; Xiao already described above; see claim 14.

	Regarding claim 67, Per in view of Koc and Xiao teaches as per claim 58, wherein the first apparatus and the second apparatus are included in a radio access network; Xiao already described above; see claim 14.

	Regarding claim 68, Per in view of Koc and Xiao teaches as per claim 60, wherein the wherein the first apparatus is a first base station, and wherein the second apparatus is a second base station; and wherein the first apparatus and the second 

	Regarding claim 69, Per in view of Koc and Xiao teaches as per claim 60, wherein the first apparatus and the second apparatus are included in a radio access network; Xiao already described above; see claim 14.

	Regarding claim 70, Per in view of Koc and Xiao teaches as per claim 62, wherein the wherein the first apparatus is a first base station, and wherein the second apparatus is a second base station; and wherein the first apparatus and the second apparatus are included in a radio access network; Xiao already described above; see claim 14.

	Regarding claim 71, Per in view of Koc and Xiao teaches as per claim 62, wherein the first apparatus and the second apparatus are included in a radio access network; Xiao already described above; see claim 14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468